--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


Exhibit 10(A)


FNB CORPORATION
2000 INCENTIVE STOCK PLAN


ARTICLE 1
Establishment, Purpose, and Duration


1.1           Establishment of the Plan.  FNB Corporation, a Virginia
corporation (the “Company”) hereby establishes an incentive compensation plan to
be known as the “FNB Corporation 2000 Incentive Stock Plan”, as set forth in
this document.  Unless otherwise defined herein, all capitalized terms shall
have the meanings set forth in Section 2.1 herein.  The Plan permits the grant
of Incentive Stock Options, Non-qualified Stock Options, Stock Appreciation
Rights and Stock Awards.


The Plan was adopted by the Board of Directors on, and shall become effective,
as of February 15, 2000 (the “Effective Date”), subject to the approval by vote
of shareholders of the Company in accordance with applicable laws.  Awards may
be granted prior to shareholder approval of the Plan, but each such Award shall
be subject to the approval of the Plan by the shareholders.


1.2           Purpose of the Plan.  The purpose of the Plan is to promote the
success of the Company and its Subsidiaries by providing incentives to Key
Employees that will promote the identification of their personal interest with
the long-term financial success of the Company and with growth in shareholder
value.  The Plan is designed to provide flexibility to the Company in its
ability to motivate, attract, and retain the services of Key Employees upon
whose judgment, interest, and special effort the successful conduct of its
operation is largely dependent.  The Plan is also intended to promote a greater
identity of interest between Non-Employee Directors and the Company’s
shareholders by increasing the Non-Employee Director’s proprietary interest in
the Company through receipt of Awards as additional compensation or in lieu of
cash payments for a portion of each Non-Employee Director’s fees.


1.3           Duration of the Plan.  The Plan shall commence on the Effective
Date, as described in Section 1.1 herein, and shall remain in effect, subject to
the right of the Board of Directors to terminate the Plan at any time pursuant
to Article 12 herein, until February 14, 2010 (the “Term”), at which time it
shall terminate except with respect to Awards made prior to, and outstanding on,
that date which shall remain valid in accordance with their terms.


ARTICLE 2
Definitions


2.1           Definitions.  Except as otherwise defined in the Plan, the
following terms shall have the meanings set forth below:


(a)           “Agreement” means a written agreement implementing the grant of
each Award signed by an authorized officer of the Company and by the
Participant.


(b)           “Automatic Grant Date” means the first business day after the
first meeting of the Board of Directors of the Company following each annual
meeting of stockholders of the Company during the Term.
 
 
1

--------------------------------------------------------------------------------

 

 
(c)           “Award” means, individually or collectively, a grant under this
Plan of Automatic Options, Automatic Stock Awards, Incentive Stock Options,
Non-qualified Stock Options, Stock Appreciation Rights, Stock Awards, and Stock
Payment Awards.  Automatic Options and Automatic Stock Awards are collectively
referred to as “Automatic Awards.”


(d)           “Award Date” or “Grant Date” means the date on which an Award is
made by the Committee under this Plan.


(e)           “Board” or “Board of Directors” means the Board of Directors of
the Company, unless such term is used with respect to a Subsidiary (such as in
determining Non-Employee Directors eligible for Automatic Awards), in which
event it shall mean the present and any succeeding Board of Directors of that
Subsidiary.


(f)           “Change in Control” means the occurrence, after the Effective
Date, of any of the following:


(i)           the closing of a corporate reorganization in which First National
Bank becomes a subsidiary of a holding company, the majority of the common stock
of which is owned, in aggregate, by persons who did not own the majority of the
common stock of the Company immediately prior to the reorganization;


(ii)           individuals who constitute the Board of the Company on the
Effective Date (the “Incumbent Board”) cease for any reason to constitute at
least a majority thereof; provided that any person becoming a director
subsequent to the Effective Date whose nomination for election was approved by a
vote of at least three-quarters (3/4) of the directors comprising the Incumbent
Board shall be considered as though such person were a member of the Incumbent
Board for purposes hereof;


(iii)           the closing of the merger of First National Bank with or into
another person; or


(iv)           the closing of the sale, conveyance or other transfer of
substantially all of the assets of First National Bank to another person.


For purposes hereof, the term “person” shall include any individual,
corporation, partnership, group, association, or other “person”, as such term is
used in Section 14(d) of the Exchange Act, other than the Company, any entity in
which the Company owns a majority of the voting interest, or any employee
benefit plan(s) sponsored by the Company.


(g)           “Code” means the Internal Revenue Code of 1986, as amended from
time to time.


(h)           “Committee” means the committee of the Board appointed to
administer the Plan pursuant to Article 3 herein, all of the members of which
shall be “non-employee directors” as defined in Rule 16b-3, as amended, under
the Exchange Act, or any similar or successor rule, and “outside directors”
within the meaning of Section 162(m)(4)(C)(i) of the Code, as amended. Unless
otherwise determined by the Board of Directors, the Committee shall consist of
all members of the Board of Directors of the Company who are both non-employee
directors and outside directors (as hereinbefore defined).
 
 
2

--------------------------------------------------------------------------------

 

 
(i)           “Company” means FNB Corporation, or any successor thereto as
provided in Article 14 herein.


(j)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.


(k)           “Fair Market Value” of a Share means (i) with respect to Awards
other than Stock Payment Awards, the mean between the high and low sales price
of the Stock on the relevant date if it is a trading date, or if not, on the
most recent date on which the Stock was traded prior to such date, as reported
by NASDAQ National Market System; or if, in the opinion of the Committee, this
method is inapplicable or inappropriate for any reason, the fair market value as
determined pursuant to a reasonable method adopted by the Committee in good
faith for such purpose and (ii) with respect to Stock Payment Awards, the
average closing sale price of the Stock based upon the closing sales price of
the Stock, as reported by the NASDAQ National Market System, for all trading
dates from the beginning of the relevant calendar quarter up through and
including the Determination Date for that quarter (as defined in Section 9.3
herein); or if, in the opinion of the Committee, this method is inapplicable or
inappropriate for any reason, the fair market value as determined pursuant to a
reasonable method adopted by the Committee in good faith for such purpose.


(l)           “Incentive Stock Option” or “ISO” means an option to purchase
Stock, granted under Article 6 herein, which is designated as an incentive stock
option and is intended to meet the requirements of Section 422 of the Code.


(m)           “Key Employee” means an officer or other key employee of the
Company or its Subsidiaries, who, in the opinion of the Committee, can
contribute significantly to the growth and profitability of, or perform services
of major importance to, the Company and its Subsidiaries.  “Key Employee” does
not include Non-Employee Directors.


(n)           “Non-Employee Director” means (i) with respect to Automatic
Awards, an individual who is a member of the Board of the Company or a
Subsidiary on the applicable Automatic Grant Date and who is not an employee of
the Company or a Subsidiary and (ii) with respect to Stock Payment Awards, an
individual who is a member of the Board of the Company or a Subsidiary at any
time during the calendar year and who is not an employee of the Company or
Subsidiary.


(o)           “Non-qualified Stock Option” or “NQSO” means an option to purchase
Stock, granted under Article 6 or Article 9 herein, which is not intended to be
an Incentive Stock Option.


(p)           “Option” means an Incentive Stock Option or a Non-qualified Stock
Option.
 
 
3

--------------------------------------------------------------------------------

 

 
(q)           “Participant” means a Key Employee or Non-Employee Director who is
granted or receives an Award under the Plan.


(r)           “Performance Criteria” means one or more specified performance
goals, which may be stated in terms of the value of the Common Stock, return on
equity, earnings per share, total earnings, earnings growth, return on assets,
or return on capital, with respect to awards of Restricted Stock pursuant to
Article 8 herein.


(s)           “Period of Restriction” means the period during which the transfer
of Shares of Restricted Stock is restricted, pursuant to Article 8 herein.


(t)           “Plan” means the FNB Corporation 2000 Incentive Stock Plan, as
described herein and as hereafter from time to time amended.


(u)           “Related Option” means an Option with respect to which a Stock
Appreciation Right has been granted.


(v)           “Restricted Stock” means a Stock Award which is subject to a
Period of Restriction and/or satisfaction of Performance Criteria granted to a
Participant pursuant to Article 8 herein.


(w)           “Restrictions” means any applicable Period of Restriction and/or
Performance Criteria with respect to Shares of Restricted Stock.


(x)           “Stock” or “Shares” means the Common Stock of the Company.


(y)           “Stock Appreciation Right” or “SAR” means an Award, designated as
a stock appreciation right, granted to a Participant pursuant to Article 7
herein.


(z)           “Stock Awards” means an award of Stock granted to a Participant
pursuant to Article 8 or Article 9 herein.


(aa)           “Stock Payment Awards” means an award of Stock made to a
Non-Employee Director in payment of director fees (retainer and meeting
attendance fees) in accordance with the formula and other provisions established
in Section 9.3 herein.


(bb)           “Subsidiary” shall mean a corporation at least 50% of the total
combined voting power of all classes of stock of which is owned by the Company,
either directly or through one or more of its Subsidiaries.


ARTICLE 3
Administration


3.1           The Committee.  The Plan shall be administered by the Committee
which shall have all powers necessary or desirable for such administration.  The
express grant in this Plan of any specific power to the Committee shall not be
construed as limiting any power or authority of the Committee.  In addition to
any other powers and subject to the provisions of the Plan, the Committee shall
have the following specific powers:  (i) to determine the terms and conditions
upon which the Awards may be made and exercised; (ii) to determine all terms and
provisions of each Agreement, which need not be identical; (iii) to construe and
interpret the Agreements and the Plan; (iv) to establish, amend, or waive rules
or regulations for the Plan’s administration; (v) to accelerate the
exercisability of any Award or the termination of any Period of Restriction; and
(vi) to make all other determinations and take all other actions necessary or
advisable for the administration of the Plan.
 
 
4

--------------------------------------------------------------------------------

 

 
3.2           Delegation of Certain Duties.  The Committee may in its sole
discretion delegate all or part of its duties and obligations to designated
officer(s) to administer the Plan with respect to Awards to Key Employees who
are not subject to Section 16 of the Exchange Act.


3.3           Selection of Key Employees.  The Committee shall have the
authority to grant Awards under the Plan, from time to time, to such Key
Employees as may be selected by it.  Each Award shall be evidenced by an
Agreement.


3.4           Decisions Binding.  All determinations and decisions made by the
Board or the Committee pursuant to the provisions of the Plan shall be final,
conclusive, and binding.


3.5           Requirements of Rule 16b-3 and Code Section
162(m).  Notwithstanding any other provision of the Plan, the Board or the
Committee may impose such conditions on any Award, and amend the Plan in any
such respects, as may be required to satisfy the requirements of Rule 16b-3, as
amended (or any successor or similar rule), under the Exchange Act.


Any provision of the Plan to the contrary notwithstanding, and except to the
extent that the Committee determines otherwise:  (i) transactions by and with
respect to officers and directors of the Company who are subject to Section
16(b) of the Exchange Act (hereafter, “Section 16 Persons”) shall comply with
any applicable conditions of SEC Rule 16b-3; (ii) transactions with respect to
persons whose remuneration is subject to the provisions of Section 162(m) of
the  Code shall conform to the requirements of Section 162(m)(4)(C) of the Code;
and (iii) every provision of the Plan shall be administered, interpreted, and
construed to carry out the foregoing provisions of this sentence.


Notwithstanding any provision of the Plan to the contrary, the Plan is intended
to give the Committee the authority to grant Awards that qualify as
performance-based compensation under Code Section 162(m)(4)(C) as well as Awards
that do not so qualify.  Every provision of the Plan shall be administered,
interpreted, and construed to carry out such intention, and any provision that
cannot be so administered, interpreted, and construed shall to that extent be
disregarded; and any provision of the Plan that would prevent an Award that the
Committee intends to qualify as performance-based compensation under Code
Section 162(m)(4)(C) from so qualifying shall be administered, interpreted, and
construed to carry out such intention, and any provision that cannot be so
administered, interpreted, and construed shall to that extent be disregarded.


3.6           Indemnification.  In addition to such other rights of
indemnification as they may have as directors or as members of the Committee,
the members of the Committee or their delegates shall be indemnified by the
Company against reasonable expenses, including attorneys’ fees, actually and
reasonably incurred in connection with the defense of any action, suit, or
proceeding, or in connection with any appeal therein, to which they or any of
them may be a party by reason of any action taken or failure to act under or in
connection with the Plan or any Award granted or made hereunder, and against all
amounts reasonably paid by them in settlement thereof or paid by them in
satisfaction of a judgment in any such action, suit, or proceeding, if such
members acted in good faith and in a manner which they believed to be in, and
not opposed to, the best interests of the Company and its Subsidiaries.
 
 
5

--------------------------------------------------------------------------------

 

 
ARTICLE 4
Stock Subject to the Plan


4.1           Number of Shares.  Subject to adjustment as provided in Section
4.3 herein, the maximum aggregate number of Shares that may be issued pursuant
to Awards made under the Plan shall not exceed 400,000.  No more than
one-quarter of the aggregate number of such Shares shall be issued in connection
with Stock Awards.  Except as provided in Section 4.2 herein, the issuance of
Shares in connection with the exercise of, or as other payment for Awards, under
the Plan shall reduce the number of Shares available for future Awards under the
Plan.


4.2           Lapsed Awards, Forfeited Shares and Delivery of Shares as Payment
.  If any Award granted under this Plan (for which no material benefits of
ownership have been received, including dividends) terminates, expires, or
lapses for any reason other than by virtue of exercise of the Award, or if
Shares issued pursuant to Awards (for which no material benefits of ownership
have been received, including dividends) are forfeited, any Stock subject to
such Award again shall be available for the grant of an Award under the Plan,
subject to Section 7.2 herein.  Shares that are tendered, whether by physical
delivery or by attestation, to the Company by a Participant as full or partial
payment of the exercise price of any Award or in payment of any applicable
withholding for federal, state, city, local or other taxes incurred in
connection with the exercise of any Award shall become available for future
grant or sale under the Plan; provided, however, that the total number of Shares
so tendered from which ISOs may be granted shall not exceed 400,000.


4.3           Capital Adjustments.  The number and class of Shares subject to
each outstanding Award and each Automatic Award and the Option Price (as defined
in Section 6.3 herein) shall be proportionately, equitably, and appropriately
adjusted in such manner as the Committee shall determine in order to retain the
economic value or opportunity to reflect any stock dividend, stock split,
recapitalization, merger, consolidation, reorganization, reclassification,
combination, exchange of shares or similar event in which the number or class of
Shares is changed without the receipt or payment of consideration by the
Company. Where an Award being adjusted is an ISO or is subject to Section 409A
of the Code, the adjustment shall also be effected so as to comply with Section
424(a) of the Code and not to constitute a modification within the meaning of
Section 424(h) or 409A, as applicable, of the Code.


ARTICLE 5
Eligibility


Persons eligible to participate in the Plan and receive Awards (other than
Automatic Awards) include all employees of the Company and its Subsidiaries who,
in the opinion of the Committee, are Key Employees.


Non-Employee Directors shall receive Automatic Awards, and may elect to receive
Stock Payment Awards, under the Plan pursuant to Article 9.


ARTICLE 6
Stock Options to Key Employees


6.1           Grant of Options.  Subject to the terms and provisions of the
Plan, Options may be granted to Key Employees at any time and from time to time
as shall be determined by the Committee.  The Committee shall have complete
discretion in determining the number of Shares subject to Options granted to
each Key Employee; provided, however, (i) no Key Employee may be granted Options
in any calendar year for more than 40,000 shares of Common Stock and (ii) that
the aggregate Fair Market Value (determined at the time the Award is made) of
Shares with respect to which any Key Employee may first exercise ISOs granted
under the Plan during any calendar year may not exceed $100,000 or such amount
as shall be specified in Section 422 of the Code and rules and regulations
thereunder.
 
 
6

--------------------------------------------------------------------------------

 

 
6.2           Option Agreement.  Each Option grant shall be evidenced by an
Agreement that shall specify the type of Option granted, the Option Price (as
defined in Section 6.3 herein), the duration of the Option, the number of Shares
to which the Option pertains, any conditions imposed upon the exercisability of
Options in the event of retirement, death, disability, or other termination of
employment, and such other provisions as the Committee shall determine.  The
Agreement shall specify whether the Option is intended to be an Incentive Stock
Option within the meaning of Section 422 of the Code, or Nonqualified Stock
Option not intended to be within the provisions of Section 422 of the Code.


6.3           Option Price.  The exercise price per share of Stock covered by an
Option (“Option Price”) shall be determined by the Committee subject to the
following limitations.  The Option Price shall not be less than 100% of the Fair
Market Value of such Stock on the Grant Date.  In addition, an ISO granted to an
employee who, at the time of grant, owns (within the meaning of Section 425(d)
of the Code) Stock possessing more than 10% of the total combined voting power
of all classes of Stock of the Company, shall have an Option Price which is at
least equal to 110% of the Fair Market Value of the Stock.


6.4           Duration of Options.  Each Option shall expire at such time as the
Committee shall determine at the time of grant; provided, however, no ISO shall
be exercisable later than the tenth (10th) anniversary date of its Award
Date.  In addition, an ISO granted to an employee who, at the time of grant,
owns (within the meaning of Section 425(d) of the Code) Stock possessing more
than 10% of the total combined voting power of all classes of Stock of the
Company, shall not be exercisable later than the fifth (5th) anniversary date of
its Award Date.


6.5           Exercisability.  Options granted under the Plan shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall determine, which need not be the same for all Key Employees.


6.6           Method of Exercise.  Options shall be exercised by the delivery of
a written notice to the Company in the form prescribed by the Committee setting
forth the number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares which shall be deemed to include
arrangements, if any, approved by the Committee for the delivery to the Company
of the proceeds of a sale or margin loan in the case of a “cashless”
exercise.  The Option Price shall be payable to the Company in full either in
cash (including the proceeds of a cashless exercise in the Committee’s
discretion), by delivery of Shares of Stock valued at Fair Market Value at the
time of exercise, by delivery of a promissory note (in the Committee’s
discretion) or by a combination of the foregoing.  As soon as practicable after
receipt of written notice and payment, the Company shall deliver to the
Participant stock certificates in an appropriate amount based upon the number of
Options exercised, issued in the Participant’s name.  No Participant who is
awarded Options shall have rights as a shareholder until the date of exercise of
the Options.


6.7           Restrictions on Stock Transferability.  The Committee shall impose
such restrictions on any Shares acquired pursuant to the exercise of an Option
under the Plan as it may deem advisable, including, without limitation,
restrictions under the applicable Federal securities law, under the requirements
of the National Association of Securities Dealers, Inc. or any stock exchange
upon which such Shares are then listed, and under any blue sky or state
securities laws applicable to such Shares.
 
 
7

--------------------------------------------------------------------------------

 

 
6.8           Nontransferability of Options.  No Option granted under the Plan
may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and
distribution.  Further, all Options granted to a Participant under the Plan
shall be exercisable during his lifetime only by such Participant or his
guardian or legal representative.


ARTICLE 7
Stock Appreciation Rights to Key Employees


7.1           Grant of Stock Appreciation Rights.  Subject to the terms and
conditions of the Plan, Stock Appreciation Rights may be granted to Key
Employees at the discretion of the Committee (i) in connection with the grant,
and exercisable in lieu of Options (“Tandem SARs”), (ii) independent of the
grant of the Options (“Freestanding SARs”), or (iii) in any combination of the
foregoing.  No Key Employee may be granted more than 40,000 SARs in any calendar
year.


7.2           Exercise of Tandem SARs.  Tandem SARs may be exercised with
respect to all or part of the Shares subject to the Related Option.  The
exercise of Tandem SARs shall cause a reduction in the number of Shares subject
to the Related Option equal to the number of Shares with respect to which the
Tandem SAR is exercised.  Conversely, the exercise, in whole or in part, of a
Related Option shall cause a reduction in the number of Shares subject to the
Tandem Option equal to the number of Shares with respect to which the Related
Option is exercised.  Shares with respect to which the Tandem SAR shall have
been exercised may not be subject again to an Award under the Plan.


Notwithstanding any other provision of the Plan to the contrary, a Tandem SAR
shall expire no later than the expiration of the Related Option, shall be
transferable only when and under the same conditions as the Related Option and
shall be exercisable only when the Related Option is eligible to be
exercised.  In addition, if the Related Option is an ISO, a Tandem SAR shall
be  exercised for no more than 100% of the difference between the Option Price
of the Related Option and the Fair Market Value of Shares subject to the Related
Option at the time the Tandem SAR is exercised.


7.3           Exercise of Freestanding SARs.  Freestanding SARs may be exercised
upon whatever terms and conditions the Committee, in it sole discretion, imposes
upon such SARs.


7.4           Other Conditions Applicable to SARs.   In no event shall the term
of any SAR granted under the Plan exceed ten years from the Grant Date.  A SAR
may be exercised only when the Fair Market Value of a Share exceeds either
(i) the Option Price of the Related Option in the case of a Tandem SAR or
(ii) the Fair Market Value of a Share on the Grant Date in the case of a
Freestanding SAR.  A SAR shall be exercised by delivery to the Committee of a
notice of exercise in the form prescribed by the Committee.


7.5           Payment Upon Exercise of SARs.  Subject to the provisions of the
Agreement, upon the exercise of a SAR, the Participant is entitled to receive,
without any payment to the Company (other than required tax withholding
amounts), an amount equal to the product of multiplying (i) the number of Shares
with respect to which the SAR is exercised by (ii) an amount equal to the excess
of (A) the Fair Market Value per Share on the date of exercise of the SAR over
(B) either (x) the Option Price of the Related Option in the case of a Tandem
SAR or (y) the Fair Market Value per Share on the Award Date in the case of a
Freestanding SAR.
 
 
8

--------------------------------------------------------------------------------

 

 
Payment to the Key Employee shall be made in Shares, valued at the Fair Market
Value on the date of exercise, in cash if the Key Employee has so elected in his
written notice of exercise and the Committee has consented thereto, or a
combination thereof.  To the extent required to satisfy the conditions of Rule
16b-3(e) under the Exchange Act, or any successor or similar rule, or as
otherwise provided in the Agreement, the Committee shall have the sole
discretion to consent to or disapprove the election of any Key Employee to
receive cash in full or partial settlement of a SAR.  In cases where an election
of settlement in cash must be consented to by the Committee, the Committee may
consent to or disapprove such election at any time after such election, or
within such period for taking action as is specified in the election, and
failure to give consent shall be disapproval.  Consent may be given in whole or
as to a portion of the SAR surrendered by the Key Employee.  If the election to
receive cash is disapproved in whole or in part, the SAR shall be deemed to have
been exercised for Shares, or, if so specified in the notice of exercise and
election, not to have been exercised to the extent the election to receive cash
is disapproved.


7.6           Nontransferability of SARs.  No SAR granted under the Plan may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution.  Further, all
SARs granted to a Key Employee under the Plan shall be exercisable during his
lifetime only by such Key Employee or his guardian or legal representative.


ARTICLE 8
Stock Awards to Key Employees


8.1           Grant of Stock Awards.  Subject to the terms and provisions of the
Plan, the Committee, at any time and from time to time, may grant Stock Awards
under the Plan to such Key Employees, which may but need not be Restricted
Stock, and in such amounts as it shall determine; provided, however, that no Key
Employee may be granted Stock Awards in any calendar year for more than 10,000
shares of Common Stock.  Key Employees receiving Stock Awards are not required
to pay the Company therefor (except for applicable tax withholding) other than
by the rendering of services.


8.2           Stock Award Agreement.  Each Stock Award shall be evidenced by an
Agreement that shall specify the number of shares of Stock covered by the Stock
Award, any applicable Restrictions  and such other provisions as the Committee
shall determine.  The Committee may impose such other restrictions to be set
forth in the Agreement as it may deem advisable, including without limitation,
restrictions under applicable Federal or state securities laws, and may legend
the certificates representing Stock Awards to give appropriate notice of such
restrictions.


8.3           Transferability.  Except as otherwise provided in the Agreement
pursuant to which Stock Awards are made and subject to the limitation in the
next sentence, the Shares of Stock granted as Stock Awards may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated until the
termination of any applicable Restrictions or upon earlier satisfaction of other
conditions as specified by the Committee in its sole discretion and set forth in
the Agreement.  All rights with respect to the Stock Awards granted to a
Participant under the Plan shall be exercisable during his lifetime only by such
Participant or his guardian or legal representative.
 
 
9

--------------------------------------------------------------------------------

 

 
8.4           Restrictions on Restricted Stock.  With respect to Shares of
Restricted Stock granted pursuant to the Plan, the Committee shall either
(i) impose a Period of Restriction  which  requires continuation of employment
for a prescribed period, or (ii) require the satisfaction of one or more
specified Performance Criteria to be achieved within a stated time period, in
order for the Participant to be fully vested in the Shares of Restricted
Stock.  Unless otherwise determined by the Committee, custody of Shares of
Restricted Stock shall be retained by the Company until the termination of the
Restrictions pertaining thereto.


8.5           Certificate Legend.  In addition to any legends placed on
certificates pursuant to Section 8.2 herein, each certificate representing
shares of Restricted Stock granted pursuant to the Plan shall bear the following
legend:


The sale or other transfer of the Shares of Stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer set forth in the FNB Corporation 2000
Incentive Stock Plan, in the rules and administrative procedures adopted
pursuant to such Plan, and in an Agreement dated February 15, 2000.  A copy of
the Plan, such rules and procedures, and such Restricted Stock Agreement may be
obtained from the Secretary of FNB Corporation.


8.6           Removal of Restrictions.  Except as otherwise provided in this
Article, Shares of Restricted Stock covered by each Restricted Stock Award made
under the Plan shall become freely transferable by the Participant after the
last day of the Period of Restriction or on the day immediately following the
date on which the Performance Criteria have been timely satisfied.  Once the
Shares are released from the restrictions, the Company shall deliver the
certificate representing the Restricted Stock to the Participant and the
Participant shall be entitled to have the legend required by Section 8.5 herein
removed from his Stock certificate.


8.7           Voting Rights.   Participants entitled to Shares of Restricted
Stock still subject to Restrictions may exercise full voting rights with respect
to those Shares.


8.8           Dividends and Other Distributions.  Unless otherwise provided in
the Agreement, Participants entitled to Shares of Restricted Stock still subject
to Restrictions shall be entitled to receive all dividends and other
distributions paid with respect to those shares while they are so held.  If any
such dividends or distributions are paid in Shares, the Shares shall be subject
to the same restrictions on transferability and subject to the same rules for
custody as the Shares of Restricted Stock with respect to which they were
distributed.


8.9           Termination of Employment Due to Retirement.  Unless otherwise
provided in the Agreement, in the event that a Key Employee terminates his
employment with the Company or one of its Subsidiaries because of normal
retirement (as defined in the plans and/or policies of the Company in effect at
the time), any remaining Restrictions applicable to the Restricted Stock Shares
pursuant to Section 8.4 herein shall automatically terminate and, except as
otherwise provided in Section 8.2 herein, the Shares of Restricted Stock shall
thereby be free of restrictions and freely transferable.  Unless otherwise
provided in the Agreement, in the event that a Key Employee terminates his
employment with the Company because of early retirement (as defined in the
policies and/or plans of the Company in effect at the time), the Committee, in
its sole discretion, may waive the restrictions remaining on any or all Shares
of Restricted Stock pursuant to Section 8.2 herein and add such new restrictions
to those Shares of Restricted Stock as it deems appropriate.
 
 
10

--------------------------------------------------------------------------------

 

 
8.10           Termination of Employment Due to Death or Disability.  Unless
otherwise provided in the Agreement, in the event a Key Employee’s employment is
terminated because of death or disability, any remaining Restriction applicable
to the Restricted Stock pursuant to Section 8.4 herein shall automatically
terminate and, except as otherwise provided in Section 8.2 herein, the shares of
Restricted Stock shall thereby be free of restrictions and fully transferable.


8.11           Termination of Employment for Other Reasons.  Unless otherwise
provided in the Agreement, in the event that a Key Employee terminates his
employment with the Company for any reason other than for death, disability, or
retirement, as set forth in Sections 8.9 and 8.10 herein,  then any shares of
Restricted Stock still subject to Restrictions as of the date of such
termination shall automatically be forfeited and returned to the Company.


8.12           Failure to Satisfy Performance Criteria.  In the event that the
specified Performance Criteria are not satisfied within the time period
established by the Committee, the Shares of Restricted Stock which were awarded
subject to the satisfaction of such Performance Goals shall be automatically
forfeited and returned to the Company.


ARTICLE 9
Automatic Awards to Non-Employee Directors


9.1.           Automatic Options.  On each Automatic Grant Date, each
Non-Employee Director will automatically receive a Non-Qualified Stock Option
(“Automatic Option”) covering 3,500 Shares for Non-Employee Directors of the
Company and 3,000 Shares for Non-Employee Directors of any Subsidiary, or such
lesser number as the Committee may determine from time to time for Non-Employee
Directors as a whole or for any class of Non-Employees Directors, on each
Automatic Grant Date after the Effective Date to be evidenced by an
Agreement.  Notwithstanding the foregoing, a person serving as a Non-Employee
Director on more than one Board shall only receive one Automatic Option Award
per year.


The Option Price of Automatic Options shall be 100% of the Fair Market Value on
the Automatic Grant Date.


Unless otherwise provided in the Agreement pursuant to which they are received,
one-quarter of each Automatic Option Award shall become exercise on the first,
second, third, and fourth anniversary of its Automatic Grant Date; provided,
however, that an Automatic Option Award shall be immediately exercisable if the
Non-Employee Director’s membership on the Board terminates as a result of the
Non-Employee Director’s retirement from Board service in accordance with the
Company’s policy, death, or permanent and total disability (as such term is
defined in Section 22(e)(3) of the Code) or if a Change of Control occurs.


An Automatic Option shall be forfeited if, as of the termination of the
Non-Employee Director’s membership on the Board, the Automatic Option is not
then exercisable and such termination occurs for any reason other than as a
result of the Non-Employee Director’s retirement from Board service in
accordance with the Company’s policy, death or permanent and total disability
(as such term is defined in Section 22(e)(3) of the Code).


Unless otherwise provided in the Agreement pursuant to which they are received,
Automatic Options that are exercisable or that become exercisable upon the
Non-Employee Director’s termination of membership on the Board will remain
exercisable until the tenth anniversary of the Automatic Option’s Automatic
Grant Date.
 
 
11

--------------------------------------------------------------------------------

 

 
An Automatic Option may be exercised with respect to any number of whole shares
less than the full number for which the Option could be exercised.  A partial
exercise of an Automatic Option shall not affect the right to exercise the
Automatic Option from time to time in accordance with this Plan and the
applicable Agreement with respect to the shares remaining subject to the
Automatic Option.


The provisions of Sections 6.6, 6.7, and 6.8 herein shall be applicable to
Automatic Options.


9.2           Automatic Stock Awards.  On each Automatic Grant Date, each
Non-Employee Director shall automatically receive a Stock Award (“Automatic
Stock Award”) for 300 Shares, or such lesser number as the Committee may
determine from time to time for Non-Employee Directors as a whole or for any
class of Non-Employees Directors, to be evidenced by an
Agreement.  Notwithstanding the foregoing, a person serving as a Non-Employee
Director on more than one Board shall only receive one Automatic Stock Award per
year.


9.3           Stock Payment Awards.  Non-Employee Directors may elect to receive
payment of their retainer and meeting attendance fees (“Fees”) in the form of
Stock Payment Awards in accordance with the provisions of this Section.  An
election to receive Stock Payment Awards must be made on an annual basis by
delivering written notice to the Secretary of the Company on the election form
provided by the Company for that purpose (“Election Form”).


With respect to elections for the balance of the calendar year containing the
Effective Date, the election form must be delivered on or before May 31, 2000,
and is effective only with respect to fees earned after the effective date of
the election, and, with respect to elections for subsequent calendar years, on
or before the date of the last Board meeting in the calendar year preceding the
year to which the election relates.  In the event an individual becomes a
Non-Employee Director after the deadline for delivery of the election notice for
a particular calendar year, the Company may, but shall not be required to,
permit such Non-Employee Director to make an election to receive Stock Payment
Awards for such calendar year.  Once made, an election for a particular calendar
year may not be revoked and will be effective for all Fees owing to an electing
Non-Employee Director for services to be rendered as a director during that
calendar year.


Stock Payment Awards shall be made on a quarterly basis, beginning with the
second quarter of the calendar year 2000.  Stock Payment Awards shall be made as
soon as possible but in no event later than 30 days after the last day of the
quarter for which the Non-Employee Director’s Fees are earned.


The number of Shares constituting a quarterly Stock Payment Award for each
electing Non-Employee Director shall be that number of Shares, rounded to the
nearest whole number, which results from dividing the respective Non-Employee
Director’s Fees earned during that quarter by the Fair Market Value of the
Shares as of the Determination Date (as hereinafter defined).  The Company shall
send each electing Non-Employee Director a letter agreement setting forth the
number of Shares constituting each Stock Payment Award and such other terms and
conditions of the Award as are consistent with this Section 9.3.  The
“Determination Date” shall mean the earlier of (i) the last day of the quarter
for which the Non-Employee Director’s Fees are earned (March 31, June 30,
September 30 and December 31, respectively) or (ii) the effective date of an
electing Non-Employee Director’s termination as a member of the Board prior to
the end of a calendar quarter.
 
 
12

--------------------------------------------------------------------------------

 

 
A Non-Employee Director shall have no voting or dividend rights with respect to,
and no right to transfer any interest in, any Stock Payment Awards prior to the
Determination Date for such Award.  Following a Determination Date, a
Non-Employee Director shall be entitled to vote Stock Payment Award Shares and
to receive dividends thereafter declared and payable on such Shares.  Following
a Determination Date, the Stock Payment Award Shares shall not be subject to any
restrictions on transfer and the Company shall, in accordance with each
Non-Employee Director’s written request made on an Election Form, either cause a
stock certificate to be issued evidencing the Stock Payment Award Shares or
maintain a book-entry record evidencing such Shares.  Stock Payment Award Shares
for which no such written request is made shall be evidenced by a book-entry
record.  Dividends on Stock Payment Award Shares evidenced by a stock
certificate shall be paid in cash, and dividends on Stock Payment Award Shares
evidenced by a book entry record shall be reinvested in Shares, in each case
only as and when dividends are declared and paid to shareholders of record of
Shares.


Notwithstanding the foregoing, at any time and from time to time, the Committee
may suspend the option for Non-Employee Directors as a whole or for any class of
Non-Employees Directors to elect to receive Stock Payment Awards in lieu of
Fees.


ARTICLE 10
Change in Control


The Committee, as constituted before a Change in Control, in its sole discretion
may, as to any outstanding Award, either at the time the Award is made or any
time thereafter, take any one or more of the following actions with respect to a
Change in Control:  (i) provide for the acceleration of any time periods
relating to the exercise or realization of any such Award so that such Award may
be exercised or realized in full on or before a date initially fixed by the
Committee; (ii) provide for the purchase or settlement of any such Award by the
Company, upon a Participant’s request, for an amount of cash equal to the amount
which could have been obtained upon the exercise of such Award or realization of
such Participant’s rights had such Award been currently exercisable or payable;
(iii) make such adjustment to any such Award then outstanding as the Committee
deems appropriate to reflect such Change in Control; or (iv) cause any such
Award then outstanding to be assumed, or new rights substituted therefor, by the
acquiring or surviving corporation in such Change in Control.


ARTICLE 11
Modification, Extension, and Renewals of Awards


Subject to the terms and conditions and within the limitations of the Plan, the
Committee may modify, extend or renew outstanding Awards, or, if authorized by
the Board, accept the surrender of outstanding Awards (to the extent not yet
exercised) granted under the Plan and authorize the granting of new Awards
pursuant to the Plan in substitution therefor, and the substituted Awards may
specify a longer term than the surrendered Awards or may contain any other
provisions that are authorized by the Plan. Notwithstanding the foregoing, no
modification, extension, renewal, or surrender and substitution may provide for
a lower exercise price than that provided for prior to the modification,
extension, renewal, or surrender and substitution.  Subject to the foregoing
limitation, the Committee may also modify the terms of any outstanding
Agreement.  Notwithstanding the foregoing, however, no modification of an Award,
shall, without the consent of the Participant, adversely affect the rights or
obligations of the Participant.
 
 
13

--------------------------------------------------------------------------------

 

 
ARTICLE 12
Amendment, Modification, and Termination of the Plan


12.1           Amendment, Modification, and Termination.  At any time and from
time to time, the Board may terminate, amend, or modify the Plan.  Such
amendment or modification may be without shareholder approval except to the
extent that such approval is required by the Code, pursuant to the rules under
Section 16 of the Exchange Act, by any national securities exchange or system on
which the Stock is then listed or reported, by any regulatory body having
jurisdiction with respect thereto, or under any other applicable laws, rules, or
regulations.


12.2           Awards Previously Granted.  No termination, amendment, or
modification of the Plan other than pursuant to Section 4.3 herein shall in any
manner adversely affect any Award theretofore granted under the Plan, without
the written consent of the Participant.


ARTICLE 13
Withholding


13.1           Tax Withholding.  The Company shall have the power and the right
to deduct or withhold, or require a Participant to remit to the Company, an
amount sufficient to satisfy Federal, State, and local taxes (including a
Participant’s FICA obligation, if any) required by law to be withheld with
respect to any grant, exercise, or payment made under or as a result of this
Plan.


13.2           Stock Withholding.  With respect to withholding required upon the
exercise of Nonqualified Stock Options, or upon the lapse of restrictions on
Restricted Stock, or upon the occurrence of any other similar taxable event,
Participants may elect, subject to the approval of the Committee, to satisfy the
withholding requirement, in whole or in part, by having the Company withhold
Shares of Stock having a Fair Market Value equal to the amount required to be
withheld.  The value of the Shares to be withheld shall be based on Fair Market
Value of the Shares on the date that the amount of tax to be withheld is to be
determined.  All elections shall be irrevocable and be made in writing, signed
by the Participant on forms approved by the Committee in advance of the day that
the transaction becomes taxable.


ARTICLE 14
Successors


All obligations of the Company under the Plan, with respect to Awards granted
hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise, of all or substantially all of the business
and/or assets of the Company.


ARTICLE 15
General


15.1           Requirements of Law.  The granting of Awards and the issuance of
Shares of Stock under this Plan shall be subject to all applicable laws, rules,
and regulations, and to such approvals by any governmental agencies as may be
required.


15.2           Effect of Plan.  The establishment of the Plan shall not confer
upon any Key Employee or any Non-Employee Director any legal or equitable right
against the Company, a Subsidiary, the Board, or the Committee, except as
expressly provided in the Plan.  The Plan does not constitute an inducement or
consideration for the employment of any Key Employee, nor is it a contract
between the Company or any of its Subsidiaries and any Key Employee or any
Non-Employee Director.  Participation in the Plan shall not give any Key
Employee any right to be retained in the service of the Company or any of its
Subsidiaries.  Participation in the Plan shall not give any Non-Employee
Director any right to be retained as a member of the Board of the Company or any
of its Subsidiaries.
 
 
14

--------------------------------------------------------------------------------

 

 
15.3           Creditors.  The interests of any Participant under the Plan or
any Agreement are not subject to the claims of creditors and may not, in any
way, be assigned, alienated, or encumbered.


15.4           Governing Law.  The Plan, and all Agreements hereunder, shall be
governed, construed ,and administered in accordance with the laws of the
Commonwealth of Virginia and the intention of the Company is that ISOs granted
under the Plan qualify as such under Section 422 of the Code.


15.5           Severability.  In the event any provision of the Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.




Approved by the Board of Directors
on February 15, 2000
Amended by the Board of Directors
on December 21, 2006

15
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------